 
EXHIBIT 10.1
 


March __, 2012
 


WMI Liquidating Trust
1201 Third Avenue, Suite 3000
Seattle, WA 98101


Attention:  Trust Advisory Board


 
To the Members of the WMI Liquidating Trust, Trust Advisory Board:
 
This letter confirms and sets forth the terms and conditions of the engagement
between Alvarez & Marsal North America, LLC (“A&M”) and the WMI Liquidating
Trust, and its assigns and successors (the “Trust”), including the scope of the
services to be performed and the basis of compensation for those services.  Upon
execution of this letter by each of the parties below and receipt of the
retainer described below, this letter will constitute an agreement between the
Trust and A&M (the “Agreement”).
 
1.  
Description of Services

 
(a)  
Officers.  In connection with this engagement, A&M shall make available to the
Trust:

 
(i)  
John Maciel to serve as Chief Financial Officer (the “CFO”); and

 
(ii)  
Upon the mutual agreement of A&M and the Trust, A&M will provide additional
employees of A&M and/or its affiliates and wholly-owned
subsidiaries (“Additional Personnel”) as required (collectively, with the CFO,
the “Engagement Personnel”), to (a) assist the CFO in the execution of the
duties set forth more fully herein and (b) to assist the Liquidating Trustee in
his duties set forth in that certain Liquidating Trust Agreement dated as of
March 6, 2012 (the “Trust Agreement”).  Such Additional Personnel shall be
designated by the Trust as executive officers.

 
(b)  
Duties.

 
(i)  
The CFO (with the assistance of certain Engagement Personnel and other Trust
Professionals (as defined in the Trust Agreement) shall be responsible for the
financial and tax reporting and compliance for the Trust, including reporting
requirements to the Trust Advisory Board (the “TAB”);

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
(ii)  
The Engagement Personnel shall assist with and coordinate the monetization of
the remaining assets of the Trust;

 
(iii)  
The Engagement Personnel shall assist with and oversee the financial aspects of
the claims reconciliation process, including assisting with claims objections;

 
(iv)  
The CFO shall be manage and execute distributions required under the Trust
Agreement;

 
(v)  
The Engagement Personnel shall be the principal contact for holders of the
Trust’s Liquidating Trust Interests (the “LTIs”); and

 
(vi)  
The Engagement Personnel shall perform such other services as requested or
directed by the TAB, the Liquidating Trustee or other Trust personnel as
authorized by the TAB or the Liquidating Trustee, and agreed to by A&M that is
not duplicative of work others are performing for the Trust.

 
(c)  
The Engagement Personnel shall report to the Liquidating Trustee or other
applicable officers, as directed by the TAB or the Liquidating Trustee and, at
the request of the TAB or the Liquidating Trustee, will make recommendations to
and consult with the TAB.

 
(d)  
The Engagement Personnel will continue to be employed by A&M and, while
rendering services to the Trust, will continue to work with other personnel at
A&M in connection with unrelated matters that will not unduly interfere with the
services rendered by the Engagement Personnel pursuant to this
Agreement.    With respect to the Trust, however, the Engagement Personnel shall
operate under the direction of the Liquidating Trustee and A&M shall have no
liability to the Trust for any acts or omissions of the Engagement Personnel
related to the performance or non-performance of services at the direction of
the Liquidating Trustee and consistent with the requirements of the Engagement
and this Agreement.

 
(e)  
In connection with the services to be provided hereunder, from time to time A&M
may utilize the services of employees of its affiliates and subsidiaries as
Engagement Personnel.  Such affiliates and subsidiaries are wholly owned by
A&M’s parent Trust and employees

 
2.  
Information Provided by Trust and Forward Looking Statements.  The TAB shall use
all reasonable efforts to cause the Trust’s representatives to:  (i) provide the
Engagement Personnel with access to management and other representatives of the
Trust; and (ii) to

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
furnish all data, material, and other information concerning the business,
assets, liabilities, operations, cash flows, properties, financial condition and
prospects of the Trust that Engagement Personnel reasonably request in
connection with the services to be provided to the Trust.  The Engagement
Personnel shall rely, without further independent verification, on the accuracy
and completeness of all publicly available information and information that is
furnished by or on behalf of the Trust or its representatives and otherwise
reviewed by Engagement Personnel in connection with the services performed for
the Trust.  The Trust acknowledges and agrees that the Engagement Personnel are
not responsible for the accuracy or completeness of such information and shall
not be responsible for any inaccuracies or omissions therein. A&M and Engagement
Personnel are under no obligation to update data submitted to them or to review
any other areas unless specifically requested by the TAB or the Liquidating
Trustee to do so.

 
You understand that the services to be rendered by the Engagement Personnel may
include the preparation of projections and other forward-looking statements, and
numerous factors can affect the actual results of the Trust’s operations, which
may materially and adversely differ from those projections.  In addition,
Engagement Personnel will be relying on information provided by the Trust other
representatives in the preparation of those projections and other
forward-looking statements.
 
3.  
Limitation of Duties.  Neither A&M, nor the Engagement Personnel, assume any
responsibility for the Trust’s, the TAB’s or the Liquidating Trustee’s decision
to pursue or approve, or not pursue or approve any business strategy or action,
or to effect, or not to effect any transaction.  The Engagement Personnel shall
be responsible for implementation only of the actions, proposals, transactions
or alternatives approved by the TAB or the Liquidating Trustee and only to the
extent and in the manner authorized and directed by the TAB or the Liquidating
Trustee.

 
4.  
Compensation.

 
(a)  
A&M will receive fees for the services of the Engagement Personnel based on the
following hourly rates:

 
Managing Directors                                           $650-850
Directors                                           $450-650
Analysts/Associates                                           $250-450


 
Such rates shall be subject to adjustment annually at such time as A&M adjusts
its

 
rates generally.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
(b)  
In addition, A&M will be reimbursed for its reasonable out-of-pocket expenses
incurred in connection with this assignment, such as travel, lodging,
duplicating, messenger and telephone charges.  All fees and expenses will be
billed and payable on a monthly basis or, at A&M’s discretion, more frequently.

 
(c)  
The Trust shall promptly remit to A&M a retainer in the amount of $250,000,
which shall be credited against any amounts due at the termination of this
engagement and returned upon the satisfaction of all obligations hereunder.  It
being understood that this retainer shall be funded through a transfer of the
current retainer held on account of A&M’s prior engagement with  Washington
Mutual, Inc. and its affiliates as debtors and debtors in possession (the
“Debtors”) in their Chapter 11 bankruptcy cases (the “Cases”) to the extent such
transfer is permitted by the related Bankruptcy Court and consistent with the
Debtors’ plan of reorganization (the “Plan”) (otherwise, the Liquidating Trust
shall promptly remit such retainer to A&M directly). In addition, pursuant to
the Plan, as of the effective date of the Plan (the “Effective Date”), the Trust
assumes the obligation to pay the fees and expenses owed to A&M associated with
services provided to the Debtors’ up to the Effective Date.

 
5.  
Termination.

 
(a)  
This Agreement will apply from the commencement of the services referred to in
Section 1 and may be terminated upon ten (10) business days prior written notice
by either party without cause.

 
(b)  
A&M normally does not withdraw from an engagement unless the client
misrepresents or fails to disclose material facts, fails to pay fees or
expenses, or makes it unethical or unreasonably difficult for A&M to continue
performance of the engagement, or other just cause exists.    

 
(c)  
On termination of the Agreement, any fees and expenses due to A&M shall be
remitted promptly (including fees and expenses that accrued prior to but are
invoiced subsequent to such termination).   

 
(d)  
The provisions of this Agreement that give the parties rights or obligations
beyond its termination shall survive and continue to bind the parties.

 
6.  
No Audit.  A&M and Engagement Personnel are not being requested to perform an
audit, review or compilation, or any other type of financial statement reporting
engagement that is subject to the rules of the AICPA, SEC or other state or
national professional or regulatory body.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
7.  
No Third Party Beneficiary.  All advice (written or oral) provided by A&M and
the Engagement Personnel to the Trust, TAB, Liquidating Trustee or any other
Trust representatives in connection with this engagement is intended solely for
the benefit and use of the Trust (limited to the TAB and the Liquidating
Trustee) in considering the matters to which this engagement relates.  No such
advice shall be used for any other purpose or reproduced, disseminated, quoted
or referred to at any time in any manner or for any purpose other than
accomplishing the tasks referred to herein without A&M’s prior approval (which
shall not be unreasonably withheld), except as required by law.

 
8.  
Conflicts.  A&M is not currently aware of any relationship that would create a
conflict of interest with the Trust or those parties-in-interest of which you
have made us aware though (a) we note that the current Liquidating Trustee is a
Managing Director with A&M (and note that the Trust Agreement contemplated A&M
and its personnel being utilized as Trust Professionals notwithstanding such
relationship) and (b) we call your attention to and incorporate herein by
reference the various relationship disclosures submitted by A&M to the
bankruptcy court throughout the Debtors’ bankruptcy process.  Because A&M and
its affiliates and subsidiaries comprise a consulting firm (the “Firm”) that
serves clients on an international basis in numerous cases, both in and out of
court, it is possible that the Firm may have rendered or will render services
to, or have business associations with, other entities or people which had or
have or may have relationships with the Trust, including creditors of the
Trust.  The Firm will not be prevented or restricted by virtue of providing the
services under this Agreement from providing services to other entities or
individuals, including entities or individuals whose interests may be in
competition or conflict with the Trust’s, provided the Firm makes appropriate
arrangements to ensure that the confidentiality of information is maintained.

 
9.  
Confidentiality/Non-Solicitation.

 
A&M and Engagement Personnel shall keep as confidential all non-public
information received from or on behalf of the Trust in conjunction with this
engagement, except:  (i) as requested by the Trust’s representatives or its
legal counsel; (ii) as required by legal proceedings; or (iii) as reasonably
required in the performance of this engagement.  All obligations as to
non-disclosure shall cease as to any part of such information to the extent that
such information is, or becomes, public other than as a result of a breach of
this provision.  The Trust, on behalf of itself and its subsidiaries and
affiliates and any person which may acquire all or substantially all of its
assets agrees that, until two (2) years subsequent to the termination of this
engagement, it will not solicit, recruit, hire or otherwise engage any employee
of A&M or any of its affiliates who worked on this engagement while employed by
A&M or its affiliates (“Solicited Person”).  Should the Trust or any of its
subsidiaries or affiliates or any person who acquires all or substantially all
of its assets extend an offer of employment to or otherwise engage any Solicited
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Person and should such offer be accepted, A&M shall be entitled to a fee from
the party extending such offer equal to the Solicited Person’s hourly client
billing rate at the time of the offer multiplied by 4,000 hours for a Managing
Director, 3,000 hours for a Senior Director and 2,000 hours for any other A&M
employee.  The Trust acknowledges and agrees that this fee fairly represents the
loss that A&M will suffer if the Trust breaches this provision.  The fee shall
be payable at the time of the Solicited Person’s acceptance of employment or
engagement.
 
10. 
Indemnification/Insurance/Limitations on Liability.  The Engagement Personnel
and A&M shall be deemed “Trust Professionals” (as such term is defined in the
Trust Agreement) for the purposes of the indemnification and exculpation
provisions set forth in the Trust Agreement.  A&M and each of the Engagement
Personnel as Trust Professionals, are third party beneficiaries of the Trust
Agreement, and shall have the rights to enforce the applicable terms of the
Trust Agreement as if they were a party thereto.   The Engagement Personnel
acting as officers of the Trust (the “Indemnified Professionals”) shall be
covered as officers under the Trust’s director and officer liability insurance
policy.  As a condition of A&M accepting this engagement, a Certificate of
Insurance evidencing such coverage shall be furnished to A&M prior to the
effective date of this Agreement.  The Trust shall give thirty (30) days’ prior
written notice to A&M of cancellation, non-renewal, or material change in
coverage, scope, or amount of such director and officer liability policy.  The
Trust shall also maintain such insurance coverage for the Indemnified
Professionals for a period of not less than three years following the date of
the termination of the Indemnified Professionals’ services hereunder.  The
provisions of this section are in the nature of contractual obligations and no
change in applicable law or the Trust’s charter, bylaws or other organizational
documents or policies shall affect the Indemnified Professionals’ rights
hereunder.

 
11.  
Miscellaneous.  This Agreement (together with the attached indemnity
provisions), including, without limitation, the construction and interpretation
of thereof and all claims, controversies and disputes arising under or relating
thereto, shall be governed and construed in accordance with the laws of the
State of New York, without regard to principles of conflict of law that would
defer to the laws of another jurisdiction.  The Trust and A&M agree to waive
trial by jury in any action, proceeding or counterclaim brought by or on behalf
of the parties hereto with respect to any matter relating to or arising out of
the engagement or the performance or non-performance of A&M hereunder.  The
Trust and A&M agree, to the extent permitted by applicable law, that any Federal
Court sitting within the Southern District of New York shall have exclusive
jurisdiction over any litigation arising out of this Agreement; to submit to the
personal jurisdiction of the Courts of the United States District Court for the
Southern District of New York; and to waive any and all personal rights under
the law of any jurisdiction to object on any basis (including, without
limitation, inconvenience of forum) to jurisdiction

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
or venue within the State of New York for any litigation arising in connection
with this Agreement.
 
This Agreement shall be binding upon A&M and the Trust, their respective heirs,
successors, and assignees, and any heir, successor, or assignee of a substantial
portion of A&M’s or the Trust’s respective businesses and/or assets, including
any Chapter 11 Trustee.  This Agreement incorporates the entire understanding of
the parties with respect to the subject matter hereof and may not be amended or
modified except in writing executed by the Trust and A&M.  Notwithstanding
anything herein to the contrary, A&M may reference or list the Trust’s name
and/or a general description of the services in A&M’s marketing materials,
including, without limitation, on A&M’s website.
 
If the foregoing is acceptable to you, kindly sign the enclosed copy to
acknowledge your agreement with its terms.
 
Very truly yours,
 
Alvarez & Marsal North America, LLC
 


 
By:  /s/   William Kosturos              
William Kosturos
Managing Director


 
Accepted and agreed:
 
WMI Liquidating Trust
 
By:____________________________
 


 
Accepted and agreed, on behalf of the WMI Liquidating Trust’s Trust Advisory
Board:
 


 
By:____________________________
 
Name:
 